FIRST AMENDMENT TO MORTGAGE

This FIRST AMENDMENT TO MORTGAGE (this "Amendment"), effective as of September
27, 2002, is made by and between VISION-EASE LENS, INC., a Minnesota corporation
(the "Mortgagor"), having an office at One Meridian Crossings, Suite 850,
Minneapolis, Minnesota 55423, and DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly
named Bankers Trust Company), as administrative agent for the Lenders (in such
capacity, hereinafter, the "Mortgagee") and as a Lender, having an office at 130
Liberty Street, New York, New York 10006.

WITNESSETH:

WHEREAS, Mortgagor executed in favor of Bankers Trust Company (now named
Deutsche Bank Trust Company Americas), as Administrative Agent, that certain
Mortgage, Assignment of Leases and Rents and Fixture Filing (the "Mortgage")
dated as of October 12, 2001 and recorded October 15, 2001 with the Office of
the Clerk and Recorder of Anoka County, Minnesota as Document No. 1610955,
relating to the real estate legally described on Exhibit A attached hereto and
made a part hereof (the "Property");

WHEREAS, Mortgagor, Mortgagee, certain banks and financial institutions party
thereto and Bank One, N.A., as "Documentation Agent" have entered into that
certain Third Amended and Restated Credit Agreement of even date herewith (the
"Third Amended and Restated Credit Agreement"), further amending and restating
that certain Credit Agreement (as defined in the Mortgage); and

WHEREAS, in connection with the Third Amended and Restated Credit Agreement,
Mortgagor and Mortgagee desire to amend the Mortgage in certain respects as
hereinafter provided. All capitalized terms not specifically defined herein
shall have the respective meanings given or ascribed to them in the Mortgage or,
if not defined in the Mortgage, the Third Amended and Restated Credit Agreement.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor and Mortgagee hereby agree as follows:

1.          Effective Date. The terms and provisions of this Amendment shall
become effective as of the date hereof (the "Effective Date").

2.           Amendment of "Mortgagee". All references to "Mortgagee" in the
Mortgage shall hereinafter refer to Deutsche Bank Trust Company Americas
(formerly named Bankers Trust Company) as administrative agent for the Lenders
and as a Lender.

3.           Replacement of Paragraph 35. Paragraph 35 of the Mortgage is hereby
deleted in its entirety and replaced with the following:

> > "35.     Maturity Date. The latest obligation secured by this Mortgage
> > matures on May 14, 2004."

4.           Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Amendment shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, and the remaining provisions hereof or thereof shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision which shall be construed as similar in terms as may be
possible while remaining legal, valid and enforceable.

5.           Successors and Assigns. This Amendment shall be binding upon
Mortgagor and its successors and assigns, and shall inure to the benefit of
Mortgagee and its successors and assigns.

6.           Governing Law. This Amendment shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Minnesota (without regard to conflicts of law principles) and applicable laws of
the United States.

7.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

8.           Headings. The headings of sections and paragraphs in this Amendment
are for convenience and reference only and shall not be construed in any way to
limit or define the content, scope, or intent of the provisions.

9.           Reaffirmation of Mortgage. Except as specifically modified by this
Amendment, all other terms of the Mortgage shall remain in full force and
effect. Any and all references in the Mortgage to the "Mortgage" shall mean the
Mortgage, as amended by this Amendment.

[Signature and Notary Pages Follow]


    IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Amendment
intending same to be effective as of the date first written above.

MORTGAGOR:

VISION-EASE LENS, INC., a Minnesota corporation

By: /s/ Bradley D. Carlson
Name: Bradley D. Carlson
Title: Treasurer

 

MORTGAGEE:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust
Company), as administrative agent for the
Lenders and as a Lender

By: /s/ Mary Jo Jolly
Name: Mary Jo Jolly
Title: Assistant Vice President

 

 


STATE OF MINNESOTA )   ) ss. COUNTY OF HENNEPIN )

The foregoing instrument was acknowledged before me this 7th day of August,
2002, by Bradley D. Carlson, the Treasurer of Vision-Ease Lens, Inc., a
Minnesota corporation, on behalf of said corporation.

/s/ Julie K. Uhrich
Notary Public

 

STATE OF NEW YORK )   ) ss. COUNTY OF NEW YORK )

The foregoing instrument was acknowledged before me this 27th day of September,
2002, by Mary Jo Jolly, the Assistant Vice President of Deutsche Bank Trust
Company Americas (formerly named Bankers Trust Company), on behalf of said
entity.

/s/ Mary E. Somoza
Notary Public

 

THIS INSTRUMENT WAS
PREPARED BY AND AFTER
RECORDING SHOULD BE
RETURNED TO:

Winston & Strawn
35 West Wacker Drive
Chicago, Illinois 60601
Attn: Ankur Gupta, Esq.

 


--------------------------------------------------------------------------------

 

EXHIBIT A
TO
FIRST AMENDMENT TO MORTGAGE

 

 

Mortgagor:       VISION-EASE LENS, INC., a Minnesota corporation

 

Mortgagee: DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust
Company), as administrative agent for the Lenders and as a Lender

 

The Land described in the referenced instrument is located in Anoka County,
Minnesota, and is described as follows:

    Lot 1, Block 1, A.E.C. Energy Park Second Addition, according to the
recorded plat thereof, in the County of Anoka, State of Minnesota.

 